DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to foreign priority in application no. KR10-2015-0182839, filed December 21, 2015, is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and dependent claims thereof, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “finally annealing the cold-rolled steel sheet”. It is unclear if the claim is referring to the steel sheet after the primary cold rolling or the secondary cold rolling, or if the claim means to refer to either cold rolling.
Regarding Claim 6, it is unclear how many steps of cold-rolling and decarburization-annealing there are. Examiner interprets there are at least three cold rolling steps (1 primary cold rolling step, and 2 secondary cold rolling steps), and at least 2 decarburization annealing steps, as presented in the instant specification (Pg. 15, lines 18-24). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Littmann (US 4,202,711 A) in view of Inoue (US 20160333435 A1).
Regarding Claim 1, Littmann discloses a method for manufacturing an oriented electrical steel sheet (Abstract), comprising: 
providing a slab including, as wt%, Si at equal to or less than 4.0 % (excluding 0 %), C at 0.001 % to 0.4 %, and Mn at 0.001 to 2.0 %, and including a balance including Fe and inevitably mixed and input impurities (Col. 3, lines 55-61); 
reheating the slab (Col. 4, line 49-50); 
manufacturing a hot steel sheet by hot-rolling the slab (Col. 4, line 53); 
performing hot-rolled steel sheet annealing to the hot steel sheet (Col. 4, line 57-58); 
primarily cold-rolling the hot-rolled steel sheet annealed hot steel sheet (Col. 4, line 65-66); 
decarburization-annealing the cold-rolled steel sheet (Col 3, line 67; Col. 5, line 3-4 and 8-10, wherein intermediate annealing is also decarburization annealing); 
secondarily cold-rolling the decarburization-annealed steel sheet (Col. 3, line 68); 
and 
finally annealing the cold-rolled steel sheet (Col. 5, line 15). 

Littmann is silent towards the size of magnetic domain, and therefore does not disclose wherein, regarding the finally annealed steel sheet, a size 2L of a magnetic domain existing in a grain is less than a thickness D of the steel sheet. 
Inoue teaches a similar invention (para. [0082]-[0084]; [0089]-[0090]) wherein the steel sheet is subjected to a magnetic domain refining treatment using laser irradiation (para. [0091]) to impart a magnetic domain width (2L) to be less than a thickness of the finally annealed steel sheet (para. [0090], wherein thickness is up to 0.35mm; Table 1-1 through 1-4, wherein average magnetic domain widths (w) values are below 0.35mm (350um); for example, see Table 1-4 wherein average magnetic domain width is as low as 184um (0.184mm) in example 80). Inoue teaches wherein the magnetic domain refining leads to reduction in iron loss (para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser irradiation magnetic domain refining treatment to obtain a domain width (2L) of less than the thickness of the steel sheet, as taught by Inoue, for the invention disclosed by Littmann, in order to reduce iron loss of the finally annealed steel sheet.

Regarding Claim 3, Littmann discloses wherein the slab further includes Al at equal to or less than 0.01 wt% (excluding 0 wt%) (Col. 4, lines 22-23).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 4, Littmann discloses wherein a reheating temperature of the slab is 1050C to 1350C (Col. 4, line 49). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 5, Littmann discloses wherein reduction rates in the primarily cold-rolling and the secondarily cold-rolling are respectively 50% to 70% (Col. 4, line 55, line 67; Col. 5, line 11). One of ordinary skill in the art would appreciate that the reductions to achieve the described thicknesses involve cold rolling within the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 11, Littmann discloses wherein an amount of carbon in the electrical steel sheet is equal to or less than 0.003 wt% (excluding 0 wt%) after the finally annealing (Col. 5, lines 12-13, and lines 15-17 wherein further treatment lacks carbon-containing atmosphere). One of ordinary skill in the art would appreciate the carbon content after decarburization to be that after final annealing as well. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Littmann in view of Inoue, as applied to Claim 1 above, in further view of Toge (6,039,818 A).
Regarding Claim 6, Littmann discloses wherein the decarburization-annealing of the cold-rolled steel sheet is repeated at least twice (Col. 5, line 3-4 and 8-10, first wherein intermediate annealing is also decarburization annealing, and second decarburization annealing after final cold-rolling).
Littmann does not expressly disclose wherein the secondarily cold-rolling of the decarburization-annealed steel sheet is repeated at least twice. However it is well-known to those of ordinary skill in the art wherein cold-rolling with intermediate annealing may be repeated two or more times in order to reach a final thickness (see Toge, Col. 1, lines 37-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeated cold-rolling and intermediate decarburizing annealing (see Littmann, Col. 5, lines 8-10), as taught by Toge and as well-known in the art, for the invention disclosed by Littmann and Inoue. One would be motivated to repeat this process in order to reach final thickness while continuing to reduce carbon content prior to secondary recrystallization.

	Regarding Claim 13, Littmann is silent towards grain size. 
Toge discloses a similar invention (Col. 1, lines 32-47; Col. 5, lines 13-55), wherein up to 98% of grains after final annealing comprise a crystal grain diameter is smaller than 1mm (1000um) in order to reduce iron loss (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the grain size such that 50% or more of the grains were 1mm or less, which reads on the claimed range of 20-1000um, as taught by Toge, for the invention disclosed by Littmann and Inoue, in order to reduce iron loss in the steel sheet. It would have also been obvious to produce this grain size because the composition, total cold rolling reductions, decarburization annealing, and finishing annealing of Toge is substantially similar to that of Littmann.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Littmann in view of Inoue, as applied to Claim 1 above, in further view of Malagari (US 4000015 A).
Regarding Claim 7, Littmann discloses wherein the decarburization-annealing is performed in an atmosphere including hydrogen at a temperature of 800C to 1150C (Col. 5, lines 13-14), but is silent towards the dew point temperature being 0C.
Malagari discloses wherein dew points are preferably between 30-45F (-1 to 7C) for decarburization in order to balance sufficient decarburization with magnetic properties (Col. 1, lines 55-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dew point of 0C, as taught by Malagari, for the invention disclosed by Littmann and Inoue, in order to sufficiently decarburize the steel while balancing for magnetic properties (see above teaching by Malagari).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Littmann in view of Inoue, as applied to Claim 1 above, in further view of Ichida (US 4127429 A) and Yoshitomi (JP 06306473 A, English Machine Translation provided).
Regarding Claim 8, Littmann does not disclose performing final annealing in two steps, wherein the finally annealing includes a first step for performing the same in an atmosphere with the dew point temperature of 10-70C at the temperature of 850-1150C, and a second step for performing the same in a mixed gas atmosphere including hydrogen and nitrogen with a dew point temperature that is equal to or less than 10C at a temperature of 900-1200C.
	Ichida discloses wherein final annealing may include multiple heating steps comprising heating at 850C (stage B), heating from 850C to 1200C (stage C), and maintaining at 1200C (stage D) (Col. 4, lines 18-22; see steps B, C and D respectively; see also Fig. 4). Ichida teaches wherein the dew points for stage C is up to 20C, and the dew point in stage D is not more than 10C, in order to form a forsterite film comprising a grain size of 0.7um or less and improved adhesion (see Abstract; Col. 1, lines 57- Col. 2, line 3; see Fig. 1). Additionally, it would be obvious that the dew point of stage B be similar to the starting dew point of stage C, and thus also be up to 20C.
	Ichida discloses replacing nitrogen with hydrogen in Stage C, but does not disclose a mixed atmosphere of hydrogen and nitrogen for the latter stages.
	 Yoshitomi teaches a similar invention wherein final annealing may be performed either in a hydrogen atmosphere, or in a mixed atmosphere with nitrogen, so long as the partial pressure of hydrogen is above 25%, in order to improve iron loss characteristics (para. [0036]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included multiple final annealing heating steps and to have used the respective dew points and temperature ranges, taught by Ichida, for the invention disclosed by Littman and Inoue. One would be motivated to do this in order to form forsterite films with grain sizes of 0.7um or less and to improve the adhesion property between the film and the steel.
It further would have been obvious to one of ordinary skill in the art to have used a mixed atmosphere of nitrogen and hydrogen for the latter stages, as taught by Yoshitomi, for the invention disclosed by Littman, Inoue and Ichida, in order to balance efficiency of replacing the nitrogen gas with hydrogen with the magnetic properties (see teaching above).

Regarding Claim 9, Ichida does not disclose wherein the first step is performed for equal to or less than 300 seconds, and the second step is performed for 60 seconds to 300 seconds.
	Yoshitomi further teaches wherein continuous annealing may be used to impart final annealing and form tabular secondary recrystallization and improve magnetic properties (Abstract; para. [0011]). Yoshitomi teaches wherein final annealing is preferably less than 10 minutes (600 s) (para. [0036]-[0037]), and holding at 1150C during final finishing using continuous annealing may be as short as 5 minutes (300 s) (para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuous annealing for final annealing, with final annealing times less than 10 minutes (600 s) and as short as 5 minutes (300 s), as taught by Yoshitomi, for the invention disclosed by Littman, Inoue and Ichida. One would be motivated to do this to improve magnetic properties of the steel (see teaching by Yoshitomi above), and to provide a more efficient process. It would be obvious to one of ordinary skill in the art that applying continuous annealing to the processing stages of B, C and D of Ichida would result in performing these stages within the claimed time limits. It would be obvious to apply the relative time ratios for each stage of batch annealing to the continuous annealing, such that the stages were each within 300s, or within 60-300s.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Littmann in view of Inoue, as applied to Claim 1 above, in further view of Yoshitomi (JP 06306473 A, English Machine Translation provided).
Regarding Claim 10, Littmann discloses wherein final annealing is performed after cold-rolling, but does not disclose wherein final annealing is performed continuously. One of ordinary skill in the art would appreciate performing annealing continuously to mean continuous annealing (as opposed to batch annealing).
Yoshitomi teaches a similar invention wherein final annealing is performed continuously and after cold rolling in order to form tabular secondary recrystallization and improve magnetic properties (Abstract; para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used continuous annealing for final annealing, as taught by Yoshitomi, for the invention disclosed by Littman and Inoue. One would be motivated to do this to improve magnetic properties of the steel (see teaching by Yoshitomi above), and to provide a more efficient process.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Littmann in view of Inoue, as applied to Claim 1 above, in further view of Kurosaki (previously cited, US 20030183304 A1).
Regarding Claim 12, Littmann is silent towards the orientation of grains. 
Inoue teaches highly aligned grains in the Goss orientation (instantly claimed orientation) reduces iron loss (para. [0002]).
Kurosaki discloses a similar invention (para. [0011]; see also [0068] wherein secondary recrystallization (final finish annealing) overlaps with Littman), wherein 50% or more grains have an orientation within 15 degrees of the {110}<001> orientation in order to reduce magnetic field core loss (Abstract; para. [0048]; see also para. [0069]). One of ordinary skill in the art would appreciate that grains averaging orientations within 5 degrees of the [110]<001> orientation would be within the claimed range requiring 50% or more grains to be within 15 degrees of the [110]<001> orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had 50% or more grains within 15 degrees or less of the {110}<001> orientation, as taught by Kurosaki, for the invention disclosed by Littmann and Inoue, in order to reduce magnetic core loss (see teaching by Inoue and Kurosaki above). It would have been obvious to produce this orientation additionally because the composition and finishing annealing of Kurosaki is substantially similar to that of Littmann. One of ordinary skill in the art would appreciate the texture produced is based on these features.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shumilov (US 7736444 B1) in view of Inoue (US 20160333435 A1).
Regarding Claims 1-3 Shumilov discloses a method for manufacturing an oriented electrical steel sheet (Abstract), comprising: 
providing a slab including, as wt%, Si at equal to or less than 4.0 %, and further (Claim 2) less than or equal to 1.0% (excluding 0 %), C at 0.001 % to 0.4 %, and Mn at 0.001 to 2.0 %, and further (Claim 3) including Al at equal to or less than 0.01 wt% (excluding 0 wt%), and including a balance including Fe and inevitably mixed and input impurities (Col. 3, lines 47-48; Col. 3, lines 19-22; Co. 3, lines 23-26; Col. 32-34; 2.5% or less Si reads on the claimed ranges). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Shumilov further discloses reheating the slab (Col. 5, line 47); 
manufacturing a hot steel sheet by hot-rolling the slab (Col. 5, line 66); 
performing hot-rolled steel sheet annealing to the hot steel sheet (Col. 6, line 22-23); 
primarily cold-rolling the hot-rolled steel sheet annealed hot steel sheet (Col. 6, line 33); 
decarburization-annealing the cold-rolled steel sheet (Col. 6, line 37); 
secondarily cold-rolling the decarburization-annealed steel sheet (Col. 7, lines 4-5; also lines 13-16); 
and 
finally annealing the cold-rolled steel sheet (Col. 6, line 37-40). 

Shumilov is silent towards the size of magnetic domain, and therefore does not disclose wherein, regarding the finally annealed steel sheet, a size 2L of a magnetic domain existing in a grain is less than a thickness D of the steel sheet. 
Inoue teaches a similar invention (para. [0082]-[0084]; [0089]-[0090]) wherein the steel sheet is subjected to a magnetic domain refining treatment using laser irradiation (para. [0091]) to impart a magnetic domain width (2L) to be less than a thickness of the finally annealed steel sheet (para. [0090], wherein thickness is up to 0.35mm; Table 1-1 through 1-4, wherein average magnetic domain widths (w) values are below 0.35mm (350um); for example, see Table 1-4 wherein average magnetic domain width is as low as 184um (0.184mm) in example 80). Inoue teaches wherein the magnetic domain refining leads to reduction in iron loss (para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a laser irradiation magnetic domain refining treatment to obtain a domain width (2L) of less than the thickness of the steel sheet, as taught by Inoue, for the invention disclosed by Shumilov, in order to reduce iron loss of the finally annealed steel sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US 4579608 A): teaches a similar invention (Claim 2; Col. 10, lines 63-66) comprising an average crystal grain size as low as 1mm (1000um) after final annealing (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735